16-3426
     Mullar v. Sessions
                                                                                     BIA
                                                                     A087 445 586/587/588
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 8th day of January, two thousand eighteen.
 5
 6   PRESENT:
 7            PIERRE N. LEVAL,
 8            RAYMOND J. LOHIER, JR.,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   SATPAL SINGH MULLAR, JASPAL KAUR
14   MULLAR, SUKHKIRANDEEP SINGH
15   MULLAR,
16            Petitioners,
17
18                        v.                                     16-3426
19                                                               NAC
20   JEFFERSON B. SESSIONS, III,
21   UNITED STATES ATTORNEY GENERAL,
22            Respondent.
23   _____________________________________
24
25   FOR PETITIONERS:                     Genet Getachew, Brooklyn, NY.
26
27   FOR RESPONDENT:                      Chad A. Readler, Acting Assistant
28                                        Attorney General; Anthony W.
29                                        Norwood, Senior Litigation
30                                        Counsel; Colin J. Tucker, Trial
31                                        Attorney, Office of Immigration
32
33
1                              Litigation, United States
2                              Department of Justice, Washington,
3                              DC.
4
5        UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

9        Petitioners Satpal Singh Mullar (“Mullar”), Jaspal Kaur

10   Mullar, and Sukhkirandeep Singh Mullar, natives and citizens

11   of India, seek review of a September 19, 2016, decision of

12   the BIA denying their motion to reopen.   In re Satpal Singh

13   Mullar, Jaspal Kaur Mullar, Sukhkirandeep Singh Mullar, Nos.

14   A 087 445 586/587/588 (B.I.A. Sept. 19, 2016).    We assume the

15   parties’ familiarity with the underlying facts and procedural

16   history in this case.

17       We review the BIA’s decision for abuse of discretion.

18   Ali v. Gonzales, 448 F.3d 515, 517 (2d Cir. 2006).    “An

19   abuse of discretion may be found in those circumstances

20   where the Board’s decision provides no rational

21   explanation, inexplicably departs from established

22   policies, is devoid of any reasoning, or contains only

23   summary or conclusory statements.”   Kaur v. BIA, 413 F.3d
24   232, 233 (2d Cir. 2005) (internal quotation marks omitted).

                                   2
 1   We review the BIA’s factual findings about country

 2   conditions for substantial evidence.           Jian Hui Shao v.

 3   Mukasey, 546 F.3d 138, 169 (2d Cir. 2008).

 4        It is undisputed that Mullar’s motion to reopen, filed

 5   almost three years after the final administrative decision

 6   was rendered, was untimely.             8 U.S.C. § 1229a(c)(7)(C)(i)

 7   (setting     90-day     deadline   for      reopening);   8   C.F.R.   §

 8   1003.2(c)(2) (same).       This time limitation may be excused if

 9   the motion is filed to apply for asylum “based on changed

10   country conditions arising in the country of nationality or

11   the country to which removal has been ordered, if such

12   evidence is material and was not available and would not have

13   been discovered or presented at the previous proceedings.”

14   8   U.S.C.    §   1229a(c)(7)(C)(ii);        see   also   8   C.F.R.   §

15   1003.2(c)(3)(ii).        Mullar presses changed conditions for

16   Sikhs   since     his     2011     merits     hearing.        8   U.S.C.

17   § 1229a(c)(7)(C)(ii); In re S-Y-G-, 24 I. & N. Dec. 247, 253

18   (B.I.A. 2007) (the agency “compare[s] the evidence of country

19   conditions submitted with the motion to those that existed at

20   the time of the merits hearing below”).

21        The BIA was within its discretion to find that Mullar’s

22   new evidence did not excuse his untimely motion to reopen.

                                         3
 1   The BIA cited evidence from the 2011 merits hearing that

 2   showed both Indian security forces killing demonstrators at

 3   protests and Sikhs disproportionately suffering from state

 4   violence.     Consequently, Mullar’s new evidence--about

 5   violent Sikh protests--did not reflect a material change in

 6   conditions.

 7       Mullar attempts to distinguish the two sets of evidence:

 8   the 2011 record described a deadly confrontation that did not

 9   involve Sikhs.     But the BIA had the discretion to find that

10   the two sets of evidence are of a piece: the Indian government

11   does not tolerate protest, irrespective of who is protesting.

12       For the foregoing reasons, the petition for review is

13   DENIED.    As we have completed our review, any stay of removal

14   that the Court previously granted in this petition is VACATED,

15   and any pending motion for a stay of removal in this petition

16   is DISMISSED as moot.    Any pending request for oral argument

17   in this petition is DENIED in accordance with Federal Rule of

18   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

19   34.1(b).

20                                 FOR THE COURT:
21                                 Catherine O’Hagan Wolfe, Clerk




                                     4